Clear and convincing evidence supports the determination that respondent, by reason of mental illness, is presently and for the foreseeable future unable to provide proper and adequate care for her child (see Social Services Law § 384-b [4] [c]; [6] [a]). The court-appointed expert testified that respondent suffers from schizophrenia, non-differentiated type with paranoid features, and that this condition, which was manifest during the expert’s interview with respondent, prevents her from adequately caring for the child presently and for the foreseeable future. The expert also testified that respondent refuses treatment and is noncompliant with medication (see Matter of Timothy Reynaldo L.M. [Frances M.], 89 AD3d 542 [1st Dept 2011], lv denied 18 NY3d 806 [2012]). Respondent did not present any evidence to rebut the expert’s testimony (see Matter of Isis S.C [Doreen S.], 98 AD3d 905, 906 [1st Dept 2012]).
We have considered respondent’s remaining contentions and find them unavailing. Concur — Mazzarelli, J.P., Moskowitz, BeGrasse, Manzanet-Daniels and Clark, JJ.